DETAILED ACTION

 	The amendment filed 1/29/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 is confusing in that it is unclear why the phrase “wherein the first lever has a first locking means . . . . in the closed position”, as recited in lines 10-12, are repeated from the exact wording previously set forth in lines 6-9 of claim 15.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 7-9, 12-15, 17, 19, and 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (3,232,657) in view of German patent DE 4033066.
 	The patent to Thompson et al. shows a device (10) for gripping a pot (11), the device comprising a first lever (15), a second lever (17), a fulcrum (19), a first jaw (16) having a slot for receiving a gripping area (13) of the pot, a second jaw (18), a first locking means (37), and a second locking means (35).  The Thompson et al. locking means are not arranged as a spring-biased catch engageable with an opening as now called for in claims 1 and 15.
 	However, German patent DE 4033066 shows an embodiment of a gripping tool in Figures 8-10 comprising a pair of spring biased levers (2,3) that are selectively lockable in a closed position (Fig. 9).  The locking arrangement includes a first locking means in the form of an opening (9) through a lever and a second locking means in the form of a catch assembly (16-18) biased by a coil spring (19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cooperating locking means of the Thompson et al. patent with a spring biased catch and opening similar to that shown in Figures 8-10 of the German (‘066) patent as an alternative yet functionally equivalent means of selectively securing the levers in a closed position.  Regarding claims 7 and 17, the embodiment shown in the German (‘066) patent includes a spring (21) for biasing the levers (2,3) into an open position as is common in the art.
Response to Arguments
 	Contrary to applicant’s assertion that the entire connecting mechanism between the first and second levers of Thompson et al. would need to be replaced if such a combination as suggested above were implemented, it is pointed out that the modified Thompson et al. device would continue to have crossed levers but would be biased toward an open position and include a spring biased catch engageable through an opening in one of the levers.  The provision of a spring-biased catch pivoted on one lever that would be extendable through an opening in the other lever could obviously be mounted 
 	In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

5. 	Claims 11 and 18, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (3,232,657) in view of German patent DE 40 33 066 as applied to claims 1, 7-9, 12-15, 17, 19, and 20 above, and further in view of Niec (1,142,198).
 	The Thompson et al. patent fails to disclose heat insulation means on its jaws as is called for in  claims 11 and 18 of the instant application.
	However, Niec shows it old and well known to provide a layer of heat insulating material (16,27) on the inner surfaces of pot gripping jaws to protect a user from the heat of the pot being gripped.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide heat insulation material on the inner surfaces of the modified Thompson et al. first and second jaws (16,18), as taught by Niec, in order to insulate a user’s hand while gripping the tool when holding a hot pot.


10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (3,232,657) in view of German patent DE 40 33 066 as applied to claims 1, 7-9, 12-15, 17, 19, and 20 above, and further in view of Buckingham (2007/0266526).
 	The modified Thompson et al. device does not fairly teach or suggest resilient surface portions on their flanges as set forth in claim 1o of the instant application.
 	Buckingham shows a gripper for handling hot cooking containers comprising a handle portion (2) and jaws (5,6,7) wherein the jaws include compressible resilient pads (5A,6A,7A) that engage the cooking container being gripped.
	It would have been obvious to one of ordinary skill in the art to provide a compressible material on the jaw portions of the modified Thompson et al. gripper, as taught by Buckingham, in order to create a better friction fit on containers of various thicknesses or materials.

Specification
7. 	The abstract of the disclosure is objected to because it still contains legal phraseology such as “means” which should be avoided.  The amended Abstract submitted in the 1/29/2021 response did not remove any of the “means” recitations.  Correction is required.  See MPEP § 608.01(b).

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grenzeback (2,090,674) and Romsburg et al. (2006/0208511) both show pot grippers having crossed levers biased toward an open position through a spring element.



9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/3/2021